 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11    JOHNNY ESQUIVEL,                                Case No. 2:17-cv-02227-RFB-PAL
12                      Petitioner,                   ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                      Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (first request) (ECF No.

18   24), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner’s unopposed motion for extension of time

20   (first request) (ECF No. 24) is GRANTED. Petitioner will have through February 25, 2019, to

21   file a response to the motion to dismiss (ECF No. 20).

22          DATED: December 28, 2018.
23
                                                          ______________________________
24                                                        RICHARD F. BOULWARE, II
                                                          United States District Judge
25

26

27

28
                                                      1
